IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40334
                        Conference Calendar


ROMEL W. TORRES,

                                         Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-179
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Romel W. Torres, federal prisoner # 60659-079, appeals from

the denial of his FED. R. CIV. P. 60(b) motion for relief from

judgment following the district court’s denial of his 28 U.S.C.

§ 2241 petition.   Torres challenged his 1994 convictions for,

inter alia, participating in a continuing criminal enterprise,

possession of cocaine with intent to distribute, unlawful use of

a communications facility, conspiracy to engage in money

laundering, and money laundering.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40334
                                -2-

     Torres argues that he was convicted and sentenced in

violation of Apprendi v. New Jersey, 530 U.S. 466 (2000), and

that the district court erred in determining that this claim did

not meet the requirements of the savings clause.   This court has

recently held that Apprendi does not apply retroactively to cases

on collateral review and that an Apprendi claim does not satisfy

the requirements for filing a 28 U.S.C. § 2241 petition under the

savings clause.   See Wesson v. U.S. Penitentiary Beaumont, TX,

305 F.3d 343, 347-48 (5th Cir. 2002).

     We do not consider Torres’ argument that he is entitled to

relief under Richardson v. United States, 526 U.S. 813 (1999),

because it is raised for the first time in his reply brief.     See

Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (scope of

reply brief is limited, and appellant abandons all issues not

raised and argued in initial brief on appeal); Knighten

v. Commissioner, 702 F.2d 59, 60 & n.1 (5th Cir. 1983) (issue may

not be raised for first time in reply brief, even by a pro se

appellant).   The district court’s judgment is AFFIRMED.